UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                            No. 06-4330



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

MONICA L. AMAKER,
                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. David A. Faber, Chief
District Judge. (2:05-cr-00149)


Submitted:   April 26, 2007                 Decided:   April 30, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy P. Lupardus, Pineville, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Charleston, West
Virginia, John L. File, Assistant United States Attorney, Beckley,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following a jury trial, Monica L. Amaker was convicted of

possession with intent to distribute fifty grams or more of cocaine

base, in violation of 21 U.S.C. § 841(a)(1) (2000), possession with

intent    to     distribute        cocaine,    in     violation     of    21     U.S.C.

§ 841(a)(1); possession with intent to distribute morphine, in

violation of 21 U.S.C. § 841(a)(1), possession with intent to

distribute marijuana for remuneration, in violation of 21 U.S.C.

§ 841(a)(1), carrying a firearm during and in relation to a drug

trafficking crime, in violation of 18 U.S.C.A. § 924(c) (West 2000

& Supp. 2006), and possession of a firearm by a convicted felon, in

violation      of   18   U.S.C.     §   922(g)(1)      (2000)    and     18    U.S.C.A.

§ 924(a)(2) (West 2000 & Supp. 2006). The district court sentenced

Amaker to 300 months in prison.            Amaker timely appealed, asserting

that the district court erred by denying her motion to suppress the

drugs    and    firearm    seized       when   police    officers       conducted      an

investigatory stop.

               Amaker    asserts    that   the   district       court    should    have

suppressed the evidence because the officers lacked reasonable

suspicion to stop her.        We disagree.       Under Terry v. Ohio, 392 U.S.

1 (1968), “an officer may, consistent with the Fourth Amendment,

conduct   a     brief,    investigatory        stop   when   the    officer      has   a

reasonable, articulable suspicion that criminal activity is afoot.”

Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citing Terry, 392

U.S. at 30).        A court reviewing whether officers had reasonable

suspicion at the time of the stop considers the totality of the


                                         - 2 -
circumstances and does not evaluate the factors in isolation from

each other.   United States v. Arvizu, 534 U.S. 268, 273-74 (2002).

          In this case, officers were patrolling a high crime area

when they spotted a man counting money in an alley on one side of

a bar and grill.   They suspected that a drug transaction either had

just occurred or was imminent.    While one officer approached the

man, another officer saw Amaker in the back of an alley on the

opposite side of the bar and grill.        The officer was in plain

clothes but had his badge fully displayed from a chain around his

neck.   When Amaker saw him, she uttered an expletive and began

running away behind the restaurant toward the other alley.      Two

more officers, alerted that Amaker was fleeing, gave chase and

apprehended her.

          Reasonable suspicion requires more than a hunch but less

than probable cause and may be based on the collective knowledge of

officers involved in an investigation.     Wardlow, 528 U.S. at 123;
see also United States v. Hensley, 469 U.S. 221, 232 (1985).      A

suspect’s presence in an area known for criminal activity, while
insufficient by itself to justify a Terry stop, is a relevant
factor in determining reasonable suspicion, as are other factors

such as flight upon noticing the police.   Wardlow, 528 U.S. at 124;

United States v. Lender, 985 F.2d 151, 154 (4th Cir. 1993).

          Under the circumstances of this case, we find no error in

the district court’s conclusion that the officers had sufficient

articulable suspicion to stop Amaker. See United States v. Rusher,

966 F.2d 868, 873 (4th Cir. 1992) (providing standard).      Amaker


                                - 3 -
argues that there were legitimate reasons for a woman such as

herself to flee from an approaching male as she stood with a Luis

Vuitton purse in a dark alley in a high crime area.   However, there

were also non-legitimate reasons for such a person to flee, and the

Constitution permits officers to take ambiguous behavior into

account in determining whether reasonable suspicion to conduct a

Terry stop exists.   See Wardlow, 528 U.S. at 125-26; United States

v. Smith, 396 F.3d 579, 583-85 (4th Cir.), cert. denied, 545 U.S.

1122 (2005). Accordingly, we affirm Amaker’s convictions. We grant

Amaker’s motion to file an oversized joint appendix and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                               - 4 -